Citation Nr: 1142318	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  95-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES
1.  Whether a timely notice of disagreement was filed with respect to the denial of service connection for postoperative left inguinal hernia by a March 1981 rating decision.

2.  Entitlement to service connection for periodontal disease for purposes of VA compensation. 

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left ankle disability. 

4.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle disability. 

5.  Entitlement to service connection for diabetes, to include as secondary to service-connected left ankle disability. 

6.  Entitlement to service connection for an umbilical and hiatal hernia, to include as secondary to service-connected left ankle disability. 

7.  Entitlement to an increased rating for left Achilles tendonitis with degenerative joint disease of the left ankle, currently rated as 20 percent disabling. 

8.  Entitlement to an initial rating in excess of 50 percent for major depression and generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1981. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision by the VA Regional Office in New Orleans, Louisiana, (RO) that denied the Veteran's claim for a rating in excess of 20 percent for service-connected left ankle disability. 

The Board remanded this claim to the RO in May 1999 and again in June 2002.  

Appeals with respect to issues other than the left ankle disability rating claim, as listed on the title page, have been perfected to the Board subsequent to the June 2002 remand. 

In December 1998, a hearing was held before a Veterans Law Judge (VLJ) who retired from the Board, and the Veteran was provided with a hearing before the undersigned VLJ in November 2009, and again in September 2011.

In a January 2010 decision, the Board in part dismissed the claims on appeal here on the basis that the Veteran had withdrawn the appeal as to each issue.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court granted a Joint Motion of the appellant and Secretary of VA (Parties), to set aside that part of the January 2010 Board decision that had dismissed the claims on appeal; and to remand these issues to the Board for a decision that must set forth adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record as to the issues on appeal.  That grant by the Court was based in effect on the Court's agreement with the parties that the Board's finding that the appellant's November 2009 statement constituted an effective withdrawal, was clearly erroneous.  

In the Board's January 2010 decision the Board also dismissed a claim then on appeal, of entitlement to an effective date earlier than July 22, 2003 for a grant of service connection for gastritis.  As noted in the Parties' January 2011 Joint Motion for Partial Remand, subsequent to the January 2010 Board decision, the Veteran abandoned the appeal of that claim.  It is therefore not on appeal before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In a statement received at the Board in October 2011, the Veteran raised a claim of entitlement to service connection for diabetic retinopathy.  Thus, the issue of entitlement to service connection for diabetic retinopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

The Veteran's claims other than the timeliness of his NOD to the March 1981 rating decision and his dental claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A notice of disagreement (NOD) was received within one year of the March 1981 letter notifying the Veteran of the March 1981 RO rating decision denial of the Veteran's claim for service connection for postoperative left inguinal hernia; and the RO did not issue a statement of the case (SOC) in response.

2.  The Veteran does not have a dental condition or disability, to include periodontal disease or extracted teeth, that is due to combat wounds or other trauma during his active military service.  


CONCLUSIONS OF LAW

1.  The appeal as to the question of timeliness of the NOD to the March 1981 rating decision that denied a claim for service connection for postoperative left inguinal hernia, is granted.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2010).

2.  The criteria for entitlement to service connection for a dental disorder for purposes of VA compensation have not been met.  38 U.S.C.A. §§ 1110 , 1131, 1721, 5103, 5103A, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.381, 4.150, 17.161 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In the decision below, the Board grants the Veteran's claim that he had filed a timely notice of disagreement with respect to an underlying claim for service connection for postoperative left inguinal hernia.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  Further below the inchoate appeal initiated by the timely NOD is remanded in order for the RO to issue a SOC and provide the Veteran notice as to the requirement for the Veteran to timely file a substantive appeal to perfect his appeal.  

As will be discussed below, there is no evidence or claim that the Veteran experienced dental trauma in service.  Therefore, an examination is not necessary to decide the dental service connection claim. See Duenas v. Principi, 18 Vet. App. 512, 518   (2004). 

II.  Timeliness of Notice of Disagreement Filed

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).   Pursuant to applicable law and regulation, an appeal to the Board consists of a timely filed NOD in writing and, a timely filed substantive appeal received in response to a SOC.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2010).  The claimant has one year from the date of notification of the rating decision to file a NOD to initiate the appeal process.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

In the case on appeal, the RO denied the Veteran's claim for service-connection for postoperative left inguinal hernia, in a March 1981 rating decision.  The RO then issued written notice to the Veteran of that denial by correspondence dated March 18, 1981.  

On November 4, 1981, the Veteran submitted a NOD with the March 1981 rating decision as to the denial of service connection for postoperative left inguinal hernia.  See 38 C.F.R. § 20.302.  Because that NOD was received within one year of his receipt of notice of the March 1981 rating decision, he has complied with the law and regulations for submitting a timely NOD to initiate an appeal on that claim.  38 U.S.C.A. §§ 7105, 7108.  

In sum, the Veteran submitted a timely NOD with respect to the March 1981 rating decision to deny service connection for postoperative left inguinal hernia.  Therefore, his appeal is granted to that extent; and subject to perfection of that appeal by the Veteran, the Board shall have jurisdiction to review the underlying claim.  This matter is therefore further addressed in the remand below.  

Parenthetically, the service treatment records do contain hospital records showing that the Veteran was hospitalized from December 1980 to January 1981, and at that time underwent left inguinal herniorrhaphy in treatment of left indirect inguinal hernia.

III.  Service Connection for Periodontal Disease

The Veteran does not claim, and there is no evidence, that the Veteran experienced dental trauma in service.  Therefore, an examination is not necessary to decide the claim.  See Duenas v. Principi, 18 Vet. App. 512, 518   (2004). 

The Veteran contends that he is entitled to service connection for dental trauma because he was treated in service, and teeth were removed then that should not have been removed.  

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity"). However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 38 C.F.R. § 4.150 , Diagnostic Code 9913.  

There is no evidence of record that the Veteran has loss of teeth resulting in loss of substance of body of maxilla or mandible.  Therefore, the Veteran does not have a service-connected compensable dental disability or condition (Class I). See 38 C.F.R. § 17.161(a) . 

The Veteran has not presented any competent evidence that he has a dental disorder for which service-connected compensation may be granted.  There is no evidence of any inservice dental trauma.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.   See Nielson v. Shinseki, 607 F.3d 802; see also 38 C.F.R. § 3.306(b)(1) .  Therefore, the Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)). 38 C.F.R. § 17.161(c) . 

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302   (1993). 

One-time dental treatment is available to veterans, but 38 C.F.R. § 3.381  limits the outpatient dental treatment available for treatable or replaceable missing teeth to one-time treatment only, unless the Veteran meets certain criteria or there was in-service dental trauma or a combat dental injury.  See 38 C.F.R. § 17.161(b) . The Veteran already received the one-time treatment soon after service back in 1981/1982.  

The Veteran's service-connected disabilities are rated as 100 percent disabling due to individual unemployability (Class IV).   See 38 C.F.R. § 17.161(h).  Therefore, the criteria for service connection for a dental disorder, for the purposes of entitlement to VA outpatient dental treatment, have been met under Class IV.  He is instructed to report to the nearest VA dental health care facility if he wishes to request any Class IV authorized and needed dental treatment. 

In summary, the preponderance of the evidence is against the claim for service connection for a dental disorder for  the purposes of obtaining VA compensation; and thus service connection is not warranted.


ORDER

A timely NOD was filed to initiate an appeal of the claim for service connection for postoperative left inguinal hernia.  To this extent the Veteran's appeal is granted.

Service connection for periodontal disease for purposes of VA compensation, is denied.

REMAND

A remand of this case is necessary for the following reasons.  First, with respect to the postoperative left inguinal hernia service connection claim, in a March 1981 rating decision, the RO denied service connection for postoperative left inguinal hernia.  The RO notified the Veteran of the determination later that month.  

As decided above, in November 1981 the Veteran filed a timely notice of disagreement as to that decision.  To date, however, the RO has not issued the Veteran a SOC with respect to the claim for service connection for postoperative left inguinal hernia.  Thus, the Board has no discretion and must remand this issue to the RO for the issuance of a SOC, to include notification as to the requirement to timely file a Substantive Appeal to perfect his appeal on that issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Second, as to the remainder of the issues on appeal, for the following reasons a remand is necessary to provide examinations of the conditions subject to the respective appealed claims-for service connection and for disability ratings in excess of those now in effect.  Except for an April 2009 VA general examination, at which time the claims files were not available for the examiner's review, it has been a number of years since the Veteran was last formally examined by VA.  Since previous examinations, additional medical evidence has been added to the claims file that are relevant to the conditions subject to this remand.  Examination including an opinion as to etiology could help clarify evidence on file on the matter of nexus with service, including some conflicting opinions, with respect to the service connection claims involving claimed disorders of the right ankle, bilateral knee, diabetes, and umbilical and hiatal hernia.  

To the extent that medical evidence added to the claims file since previous VA examinations suggest worsening of the Veteran's left Achilles tendonitis with degenerative joint disease of the left ankle, and his major depression and generalized anxiety disorder, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Ongoing pertinent medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  Notify the Veteran that he may submit statements describing fully the various symptoms and impairment resulting from his service-connected left ankle disability and psychiatric disability, and the impact of these on his ability or inability to work; and that he may also submit statements describing any continuity of symptoms since service of the disabilities for which he claims service connection, or of his perception of the symptomatic effects of any service-connected disabilities on such claimed disabilities. 

3.  After carrying out the above, the Veteran should be scheduled for appropriate VA examinations to determine: 
(a) the nature, extent, onset and etiology of any of the following disorders found to be present: 
(i) bilateral knee disability, 
(ii) a right ankle disability, 
(iii) diabetes, and
(iv) umbilical and hiatal hernia; and 

(b) the current severity and effect on his occupational functioning and daily activities, of his respective service-connected: 
(i) left Achilles tendonitis with degenerative joint disease of the left ankle, and 
(ii) major depression and generalized anxiety disorder.

For each of the foregoing examinations, all indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the respective examiners.

For any 1) bilateral knee disability, (2) a right ankle disability, (3) diabetes, or (4) umbilical and hiatal hernia, found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
(1) is related to or had its onset during service; 
(2) in the case of arthritis, became manifest to a degree of 10 percent within one year from date of termination of service; or 
(3) is proximately due to or the result of:
(i) a service-connected disease or injury, to include service-connected left Achilles tendonitis with degenerative joint disease of the left ankle; or 
(ii) medication taken for any service-connected disability; or 
(iii) medication taken for one of the claimed disabilities (service connection claims) on appeal if the examiner finds such disability likely to be proximately due to or the result of service or service-connected disability. 
In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of respective symptoms since service pertaining to any of the claimed disabilities-bilateral knee disorder, right ankle disorder, diabetes, and umbilical and hiatal hernia.  

For the examination of the service-connected left Achilles tendonitis with degenerative joint disease of the left ankle the examiner should identify all orthopedic pathology found to be present.  In doing so, the examiner must acknowledge and discuss the Veteran's report of symptoms.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the left ankle to the extent of the Veteran's pain-free motion. 

The left ankle examiner should also comment on whether the Veteran's Achilles tendonitis with degenerative joint disease of the left ankle, in light of objective functional loss due to pain, weakness, excess fatigability, and/or incoordination demonstrated, is productive of severe foot injury; or of ankylosis of the ankle, and if so, at what approximate angle in degrees. 

Examination of the service-connected major depression and generalized anxiety disorder should be an appropriate examination to determine the nature, extent and severity of that mental disorder.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's major depression and generalized anxiety disorder on his ability to work.  

For each examination, the examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Issue a SOC, to include notification as to the requirement for the Veteran to timely file a Substantive Appeal to perfect his appeal on the issue of entitlement to service connection for postoperative left inguinal hernia.    

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


